OPINION
BY THE COURT:
The above-entitled cause is in our Court on appeal from a judgment of the Court of Common Pleas of Franklin County, Ohio. The petition in the Common Pleas Court sought a writ of habeas corpus, wherein Carey Wallace claimed to be unlawfully restrained of his liberty by Harry Paul, Superintendent of the Work House of Columbus, Ohio: After the submission of the case the trial court determined against the relator and dismissed his petition.
Within proper time he gave notice of appeal from the judgment, designating his appeal as on question of law and fact. The notice was signed by David A. Guberman as attorney for relator. The appeal was improperly designated as on law and fact, but may properly be considered as an appeal on law.
The bill of exceptions was filed in the Common Pleas Court on June 9,1942, and in our Court on June 19, 1942. Since that time no further action has been taken.
*411Under date of January 17, 1944, Mr. Guberman addressed a letter to J. Arthur Yoder, Clerk of Courts, Franklin County, Ohio, in which he states that, “after the filing of the bill of exceptions in the Court of Appeals Carey Wallace escaped from his confinement. At the time the case was called by the Court of Appeals it was put over by reason of the foregoing. Since that time I have not heard from Mr. Wallace and do not know whether or not he was recaptured.
“At" any rate, I am no longer in a position to handle the case and I assume that it might just as well be dropped.”
The appeal in. our Court is dismissed at relator’s costs for failure to prosecute.
BARNES, P. J., HORNBECK and GEIGER, JJ., concur.